DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/25/2022 has been received and entered.  By the amendment, claims 1-7 and newly added claims 8 are now pending in the application.
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent No. 10,620,464 and 10,928,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
None of the prior art of record discloses or suggests alone or in combination that a semiconductor device comprising a combination of various elements as claimed more specifically a base film including a first region, a second region, and a third region, the first region being between the second region and the third region in a planar view, a part of an inorganic insulating film being in contact with the second region of the base film, another part of the inorganic insulating film being in contact with the third region of the base film, a first transistor having a first semiconductor layer on the first region of the base film; and a second transistor having a second semiconductor layer on the second region of the base film, wherein the inorganic insulating film is absent between the first semiconductor layer and the base film in the first region, the first semiconductor layer is in contact with the base film in the first region, and the part of the inorganic insulating film is between the second region of the base film and the second semiconductor layer as set forth in claim 1.
Claims 2-8 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871